Citation Nr: 0021793	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-08 445	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, to include as secondary to service-
connected right knee disability.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In November 1992, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
right knee disability, and denied a claim of entitlement to 
an increased rating for service-connected right knee 
disability, evaluated as 30 percent disabling.  The claim for 
increase was withdrawn by the veteran and his representative 
at an RO hearing in June 1993.  In March 1995, the RO denied 
a claim of entitlement to service connection for a cervical 
spine disorder, to include as secondary to service-connected 
right knee disability.  


FINDINGS OF FACT

1.  In May 1979, the RO denied a claim by the appellant for 
entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
right knee disability.

2.  The evidence received since the RO's May 1979 decision 
which was not previously of record, and is not cumulative of 
other evidence of record, bears directly and substantially 
upon the matter of a lumbar spine disability secondary to 
service-connected right knee disability, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 
3.  The claims file contains competent medical evidence 
indicating that the veteran has a lumbar spine disability 
that is related to his service-connected right knee 
disability.

4.   The claims file does not contain competent evidence 
showing that the veteran has a cervical spine disorder 
related to service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's May 1979 decision, denying a claim of 
entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  New and material evidence has been received since the 
RO's May 1979 decision denying the appellant's claim for a 
lumbar spine disability, and the claim for service connection 
for a lumbar spine disability secondary to service-connected 
right knee disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A lumbar spine disability was incurred as a result of a 
service-connected disability.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A claim by the veteran for entitlement to service connection 
for a lumbar spine disability, to include as secondary to 
service-connected right knee disability, was denied by rating 
decision in May 1979.  The veteran was advised of his 
appellate rights and procedures, but a timely notice of 
disagreement was not received to initiate an appeal from that 
determination; that decision therefore became final.  38 
U.S.C.A. § 7105(c) (West 1991).  However, a claim which is 
the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In February 1992, the veteran requested that his claim be 
reopened.  In November 1992, the RO determined that no new 
and material evidence had been received and that the 
veteran's claim for a lumbar spine disability had therefore 
not been reopened.  The present appeal on this issue ensued.

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a lumbar spine disability secondary to service-connected 
right knee disability.  See  38 C.F.R. § 3.310.  When a 
claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

In order to reopen a claim, there must be new and material 
evidence presented or secured since the last determination 
denying the benefit sought.  Elkins, 12 Vet. App. at 213-214.  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's May 1979 decision.

Evidence before the RO in May 1979 included available service 
medical records and various statements from the veteran.  The 
RO granted service connection for a right knee disability in 
June 1975.  The veteran asserted, in part, that he had a 
lumbar spine disability as a result of his service-connected 
right knee injury which caused him to favor his left leg, 
which in turn caused a lumbar disc problem.  The service 
medical records were remarkable for a history of right knee 
problems that included pain, swelling and catching.  He was 
treated with a cast, and there were notations of ligamental 
laxity.  The post-service medical records showed that in late 
1974 the veteran underwent a medial meniscectomy and excision 
of a metaplastic prepatellar fat pad which protruded into the 
joint, as well as removal of cartilage and shaving of the 
femoral condyle.  The only relevant competent medical opinion 
was found in a VA examination report, dated in April 1979, in 
which the examiner stated that the veteran's mechanical back 
pain was not due to disc pathology.  Based on this evidence, 
the RO denied entitlement to service connection for a lumbar 
spine disability. 

The veteran essentially claims that he has submitted 
competent medical evidence, in the form of statements from 
physicians, that link a lumbar spine disability to his 
service-connected right knee disability, such that new and 
material evidence has been presented to reopen his claim.
 
The submitted evidence, received since the May 1979 rating 
decision, includes a treatment report from Edward M. Voke, 
M.D., dated in January 1992.  Dr. Voke stated that the 
veteran probably had an aggravated problem involving his 
lumbar spine because of the casting of his right leg during 
his service.  On a VA examination in April 1996, the 
examiner's noted that the veteran had a shortening of the 
right leg from previous right knee traumas with resultant low 
back pain.  In addition, a VA physician, Tryon S. Wieland, 
M.D., noted VA outpatient treatment reports dated in October 
1995 and June 1997, and a letter dated in December 1998, that 
the veteran had degenerative joint disease (DJD) of the 
lumbosacral spine secondary to right leg shortness, which in 
turn was the result of his right knee disability.  Finally, 
two letters from Andrew P. Gutow, M.D., dated in April and 
July of 2000, show that Dr. Gutow indicated that the 
veteran's lumbar spine complaints were at least as likely as 
not secondary to his service-connected right knee disorder.

As the submitted evidence includes competent medical opinions 
indicating that the veteran may have a lumbar spine 
disability that is related to his service-connected right 
knee disorder, the Board concludes that this evidence is 
probative of the issue at hand, and is material.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for a lumbar spine disability 
secondary to service-connected right knee disorder is 
therefore reopened, and the Board proceeds with its analyses 
of the veteran's service connection claims.  

II.  Service Connection

A.  Cervical Spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition was 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  That is, the claim must be plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a).  
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran's service medical records are entirely silent as 
to complaints, treatment or a diagnosis involving the 
cervical spine.  In written statements and testimony from his 
hearing held in June 1999, however, the veteran contends that 
he has a cervical spine disorder as a result of spine 
misalignment secondary to his service-connected right knee 
disorder.

The Board finds that the veteran's claim for service 
connection for a cervical spine disorder is not well 
grounded.  Initially, since there is no evidence of cervical 
spine arthritis during service or within a year of separation 
from service, the claim is not well grounded under 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Furthermore, the claims file does 
not contain competent evidence showing a nexus between any 
cervical spine disorder and his service, or between any 
current cervical spine disorder and any service-connected 
disability, to include his service-connected right knee 
disability.  In this regard, the post-service medical 
evidence shows that the veteran has been diagnosed with 
arthritis of the cervical spine as well as cervical disc 
degeneration.  This evidence includes a report from Davis C. 
Peterson, M.D., dated in October 1995, in which Dr. Peterson 
stated that the veteran's cervical arthritis was "age-
related."  A report from Douglas G. Smith, M.D., dated in 
November 1998, shows that Dr. Smith stated that the veteran 
had degenerative disc disease of the cervical spine, without 
evidence of neurological deficit, which had no relationship 
to his right knee disability.  In December 1998, Dr. Wieland 
stated that the veteran's neck pain seems causally not 
related to his service-connected disability.  

Finally, the Board finds that two letters from Dr. Gutow, 
dated in April and July of 2000, do not serve to render the 
claim well grounded.  In this regard, Dr. Gutow stated "[the 
veteran's] spine complaints are probably (greater than 50 
percent) secondary to his service connected right knee 
injury."  However, in the body of these letters, Dr. Gutow 
refers only to degenerative changes in the lumbar spine, and 
he makes reference to Dr. Smith's November 1998 examination 
report, in which Dr. Smith stated that the veteran's 
degenerative disc disease of the cervical spine had no 
relationship to his right knee disability.  Therefore, when 
read in context, the Board concludes that Dr. Gutow did not 
intend to opine that the veteran had a cervical spine 
disorder related to his service-connected right knee 
disorder.

Without a causal or nexus opinion, the claim of entitlement 
to service connection for a cervical spine disorder is not 
well grounded, to include on a direct basis, as secondary to 
a service-connected disability, or as aggravated by a 
service-connected disability.  Accordingly, the claim for a 
cervical spine disorder must be denied.  See 38 C.F.R. 
§§ 3.303, 3.306, 3.310; Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has a cervical spine disorder as a result of 
his service-connected right knee disability.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to a diagnosis, or as 
to the etiology of the claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, his contentions do 
not provide a factual predicate upon which service connection 
may be granted.  

The Board notes that although Dr. Wieland's December 1998 
letter recommends an orthopedic opinion be obtained, but the 
Board concludes that no further development is warranted in 
connection with this appeal.  Because the veteran has not 
presented a well-grounded claim, the duty to assist the 
veteran does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown , 9 Vet. App. 235 (1996).  The 
veteran has testified that Dr. Wieland has told him that his 
cervical spine disorder is related to his right knee 
disability, but Dr. Wieland's opinion from December 1998 is 
unfavorable, as is the other medical opinion evidence.  If 
the veteran should obtain favorable medical evidence, he may 
apply to reopen his claim.  See McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

B.  Lumbar Spine

Apart from direct incurrence of a disability in service, 
service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

As discussed previously, the opinions of Dr. Gutow, Dr. 
Wieland and Dr. Voke, and an opinion in the April 1996 VA 
examination report, indicate that the veteran's lumbar spine 
disability may be secondary to right leg shortening, and that 
the veteran's right leg shortening is the result of his 
service-connected right knee disability.  The Board finds 
that they are sufficient to constitute medical evidence of a 
diagnosis of a lumbar spine disability, and a nexus to a 
service-connected disability, such that the veteran's claim 
for a lumbar spine disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Reiber v. Brown, 7 
Vet. App. 513 (1995); Martin v. Derwinski, 1 Vet. App. 411 
(1991) (applying well-grounded requirement to claims based on 
secondary service connection under 38 C.F.R. § 3.310(a)).

The Board finds that there is sufficient evidence showing 
that the veteran's service-connected right knee disability is 
related to a lumbar spine disorder such that service 
connection for a lumbar spine disorder is warranted.  Of 
particular note, in June 2000, the Board requested an expert 
medical opinion as to whether the veteran's reported varus 
deformity, right leg length discrepancy, or pelvic tilt were 
manifestations of his right knee arthritis.  An opinion was 
also requested as to what lumbosacral spine diagnoses were 
currently supported by the record, and the most likely 
pathogenesis of each lumbar disability, to include a 
discussion of whether any lumbar disability was related to 
the veteran's right knee disability, to include on the basis 
of aggravation.  

In response to the Board's request, the RO obtained two 
opinions from Dr. Gutow, dated in April and July of 2000.  
Dr. Gutow stated that the veteran's varus deformity and varus 
tilt were probably due to his right knee disorder, and that 
the varus deformity had probably led to pelvic tilt, which in 
turn led to undue stress on the spine.  He concluded that 
there was a greater than 50 percent chance that the veteran's 
spine complaints were due to his right knee injury.  Dr. 
Gutow indicated that his July 2000 opinion was based on a 
review of the veteran's records.  

Based on the foregoing, the Board finds that Dr. Gutow's July 
2000 opinion is highly probative as to a relationship between 
the veteran's lumbar spine disorder and his right knee 
disorder.  In addition, Dr. Gutow's conclusion is consistent 
with opinions by Dr. Wieland and Dr. Voke, as well as an 
opinion in the April 1996 VA examination report, which 
indicate that the veteran has a lumbar spine disability which 
may be secondary to right leg shortening and/or that the 
veteran's right leg shortening is the result of his service-
connected right knee disability.  Accordingly, the Board 
finds that the evidence supports the conclusion that the 
veteran's lumbar spine disorder, described by Dr. Gutow as 
early degenerative changes, is related to his service-
connected right knee disability and the appeal as to this 
issue is granted.









ORDER

Service connection for a cervical spine disorder is denied.

The claim for service connection for a lumbar spine 
disability is reopened and service connection for a lumbar 
spine disability is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 





